     Case 3:20-cv-00040-MMD-CLB Document 46 Filed 05/06/21 Page 1 of 8




 1   CARL M. HEBERT, ESQ.
     Nevada Bar #250
 2   2215 Stone View Drive
     Sparks, NV 89436
 3   (775) 323-5556
     carl@cmhebertlaw.com
 4
     DANIEL S. BRETZIUS, ESQ. – PRO HAC VICE
 5   Dan B Law PLLC
     75 South Main Street, #272
 6   Concord, NH 03301
     (603) 731-2507
 7   dan@danblaw.com

 8   Attorneys for Defendant Patrick Grimes

 9                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10

11   ALTERNATIVE PETROLEUM
     TECHNOLOGIES HOLDINGS,
12   CORP. and ALTERNATIVE
     PETROLEUM TECHNOLOGIES,
13   INC.,
                                                 Case Number
14                  Plaintiffs,                                3:20-cv-00040-MMD-CLB

15          vs.                                  Defendant’s Emergency Motion for
                                                 Authorization to Issue Evidence Preservation
16                                               Subpoena
     PATRICK GRIMES,
17
                 Defendant.
18   _______________________________
     ________________________________________________________________________
19
                        DEFENDANT’S EMERGENCY MOTION
20                               FOR AUTHORIZATION
                  TO ISSUE EVIDENCE PRESERVATION SUBPOENA
21   ________________________________________________________________________
           Pursuant to LR 7-4, Defendant Patrick Grimes hereby moves for authorization to
22
     issue an evidence preservation subpoena on PS Orange Co. Inc. d/b/a Public Storage
23
     (“Public Storage”) and states as follows:
                                                 1
     Case 3:20-cv-00040-MMD-CLB Document 46 Filed 05/06/21 Page 2 of 8




 1                                        INTRODUCTION

 2          Jack Waldron and Defendant Patrick Grimes are listed as co-inventors on five

 3   United States patents. In 2019, Jack Waldron alleged to Plaintiffs that Defendant Grimes

 4   was improperly listed on the five patents. In turn, Plaintiffs allege that they own the patents-

 5   in-suit and commenced this action to attempt to remove Defendant Grimes from the listed

 6   inventors on the five patents-in-suit.

 7                                         BACKGROUND

 8          Defendant has conducted depositions of Plaintiffs’ Fed. R. Civ. P. 30(b)(6) witness

 9   and Jack Waldron. Plaintiffs have indicated that they have done nothing to investigate the

10   allegations made by Mr. Waldron. (ECF No. 36-8, 30(b)(6) Dep., 42:25-43:4):

11                  “Q.   Did plaintiffs do anything to investigate the claims
                    made by Mr. Waldron that there was improper inventorship?
12                  A.    Not that I’m aware of. We believe what Jack said.”

13          During Mr. Grimes’ employment, he maintained files in his office that are relevant

14   to this action, including three-ring binders that had relevant patent and research documents

15   in them. (ECF No. 36-16, Waldron Dep., 71:23) (“There were three-ring binders in his

16   office.”). Plaintiffs have neither attempted to locate nor produced any of Mr. Grimes’ three-

17   ring binders or office files. (ECF No. 36-8, 30(b)(6) Dep., 50:13-19):

18                  “Q. Did plaintiffs make any efforts to locate the three-ring
                    binders that Mr. Grimes is alleging to have maintained?
19                  A. Jack Waldron wound up taking the office that Patrick
                    once had. And he’s been running the company since Patrick
20                  left. And I don’t know whether he found any or not.”

21          On February 23, 2021, Jack Waldron indicated that items previously located in Mr.

22   Grimes’ office, which included the three ring binders and other documentation related to

23   the five patents-in-suit, were moved to a storage unit, with their final disposition was

                                                    2
     Case 3:20-cv-00040-MMD-CLB Document 46 Filed 05/06/21 Page 3 of 8




 1   unknown. (ECF No. 36-16, Waldron Dep., 64:12-18):

 2                   “Q. And where were the items moved to?
                     A. They were moved to a storage facility on Valley Road.
 3                   Q. Are they still there?
                     A. No. Valley Road facility has been closed. They probably
 4                   ended up being disposed of somewhere around two years
                     after [Mr. Grimes] left.”
 5
             On February 23, 2021, Jack Waldron additionally indicated that his personal lab
 6
     notebooks were “stashed in my storage in a fire-proof lockup”. (Id., 70:4-5).
 7
     The Storage Unit
 8
             Defendant has become aware that Jack Waldron rented a Storage Unit on behalf of
 9
     Plaintiff Alternative Petroleum Technologies Inc. until late 2020, when the rent due
10
     became in arrears. (Exhibit 2, Declaration of Carl Hebert (“Hebert Dec.”) at ¶¶ 3-5). The
11
     Storage Unit is owned by Public Storage and is identified as Unit #A161, located at Public
12
     Storage #24535, 200 Telegraph Street, Reno, NV 89502. (Id. at ¶ 3). The Storage Unit
13
     measures approximately 12 feet by 20 feet. (Id. at ¶ 4). The Storage Unit is believed to
14
     contain the remainder of Plaintiffs’ three-ring binders and office files, Jack Waldron’s
15
     notebooks, missing invention disclosure forms, a computer server with back-up e-mail
16
     correspondence, and other evidence and documentation relevant to this action.
17
             On May 4, 2021, Defendant learned that the contents of the Storage Unit have been
18
     marked for destruction at any moment. (Id. at ¶ 7). Defendant also learned that: [i] the rent
19
     has been in arrears since at least as early as late 2020) (Id.); [ii] the contents were advertised
20
     for sale on February 25, 2021 and March 25, 2021, but luckily were not sold (Id.) &
21
     (Exhibit 3, Notices of Public Sale); [iii] the account related to the Storage Unit has been
22
     terminated and closed (Exhibit 2, Hebert Dec. at ¶ 5); and [iv] the contents of the Storage
23

                                                     3
     Case 3:20-cv-00040-MMD-CLB Document 46 Filed 05/06/21 Page 4 of 8




 1   Unit have not been destroyed since April 5, 2021 solely due to luck that the destruction

 2   company has not yet arrived to the Storage Unit. (Exhibit 2, Hebert Dec. at ¶ 7).

 3             Defendant promptly sent a written preservation request to Public Storage, asking

 4   Public Storage to preserve the contents of the Storage Unit. (Id. at ¶ 8) & (Exhibit 4, Written

 5   Request to Public Storage). Public Storage is not a party to this litigation and does not have

 6   an obligation to comply with LR 7-4(a)(3)’s meet and confer requirements. Additionally,

 7   as a non-party, Public Storage is under no obligation to preserve the contents of the Storage

 8   Unit without a court order.

 9             Accordingly, with the understanding that emergency motions should be rare,

10   Defendant seeks an order from this Court permitting Defendant to serve a document

11   preservation subpoena (proposed as Exhibit 5) on non-party PS Orange Co. Inc. (“Public

12   Storage”), to protect critical evidence that was hidden by Plaintiffs, transferred to Public

13   Storage, and is currently marked for destruction at any moment. This subpoena, which

14   requires only the preservation of evidence and not actual production at this time, will place

15   little to no burden on Public Storage, and may even save Public Storage the cost of

16   destruction services. Without leave to serve this subpoena, critical evidence will be forever

17   lost, causing obvious and severe prejudice to Defendant and preventing justice from being

18   served.

19                                          ARGUMENT

20             A party must preserve evidence it knows or should know is relevant to a claim or

21   defense of any party, or that may lead to the discovery of relevant evidence. United States

22   v. Kitsap Physicians Serv., 314 F.3d 995, 1001 (9th Cir. 2002). However, the same

23   obligation to preserve does not apply to non-parties. Plaintiffs violated their obligation to

                                                   4
     Case 3:20-cv-00040-MMD-CLB Document 46 Filed 05/06/21 Page 5 of 8




 1   preserve and produce the contents of the Storage Unit and are no longer permitted to access

 2   the Storage Unit. The new custodian of the contents, Public Storage, is a non-party to this

 3   litigation and therefore under no obligation to preserve the contents of the Storage Unit.

 4   Public Storage is currently intending to destroy the contents of the Storage Unit. Without

 5   a court order, Public Storage will destroy information relevant to this action.

 6          Before a preservation order is issued, the movant must show that there is a

 7   significant concern that potentially relevant evidence will be destroyed, thereby causing

 8   harm to the movant. CenturyLink, Inc. v. Alpine Audio Now, LLC, 2016 WL 192291 at

 9   *1 (D. Colo. Jan. 15, 2016). In this case, Public Storage has taken custody of the contents

10   of the Storage Unit since late 2020, has advertised them for sale in February and March

11   2021, and has marked the contents for destruction since April 5, 2021. Destruction of the

12   contents of the Storage Unit would cause prejudice to Defendant, who has already been

13   prejudiced by Plaintiffs’ non-preservation and non-production. Saving the contents of the

14   Storage Unit from destruction is the only way that the prejudice can possibly be mitigated.

15          "A party alleging that discovery is ‘necessary to preserve evidence’ must ... make

16   a specific showing that the ‘loss of evidence is imminent as opposed to merely

17   speculative.’” In re Vivendi Universal, S.A., Securities Litigation, 381 F.Supp.2d 129, 130

18   (S.D. N.Y. 2003). Here, co-counsel for Defendant visited Public Storage #24535, located

19   at 200 Telegraph Street, Reno, NV 89502, and learned that Unit A161 has been marked for

20   destruction and will be destroyed at any moment. Thus, loss of evidence is imminent.

21   Compare to M.S. v. Hyundai Motor America, No. 2:20-cv-01861-GMN-BNW (D. Nev.

22   Feb. 16, 2021) (“the court finds that, absent a preservation order, there is a significant

23   possibility that Fast Towing may not "maintain the integrity of the evidence in question,"

                                                  5
     Case 3:20-cv-00040-MMD-CLB Document 46 Filed 05/06/21 Page 6 of 8




 1   since it is not a party to the underlying action, has no duty to do so, and has already

 2   communicated an intent to ‘crush’ it.”) Therefore, good cause exists for issuance of the

 3   document preservation subpoena to non-party Public Storage. Compare to Prescott v. Slide

 4   Fire Solutions, LP, No. 2:18-cv-00296-GMN-CWH, Doc. 39 (D. Nev. Jan. 31, 2019)

 5   (granting authority to issue preservation subpoena regarding firearm attachments in

 6   custody of non-party); Tesla, Inc. v. Tripp, No. 3:18-cv-00296-MMD-CLB, Doc. No. 12

 7   (D Nev. June 27, 2018) (granting authority to issue preservation subpoenas regarding non-

 8   party cloud storage and e-mail).

 9           The court has the inherent authority to order a non-party to preserve evidence,

10   provided it does so with restraint and discretion. Bright Solutions for Dyslexia, Inc. v. Doe,

11   2015 WL 5159125, at *2 (N.D. Cal. Sept. 2, 2015); accord, Arkin v. Gracey-Danna, Inc.,

12   2016 WL 3959611, at *1 (M.D. Fla. July 22, 2016); Deggs v. Fives Bronx, Inc., 2020 WL

13   3100023, at *2 (M.D. La. June 11, 2020). There will be no undue burden to Public Storage

14   from compliance with the document preservation subpoena. The proposed subpoena

15   (Exhibit 5) is narrowly tailored to require only preservation of the contents of the Storage

16   Unit. Non-party Public Storage will not be required at this time to produce anything,

17   although, if it ultimately is required to provide access or convey custody of the Contents to

18   Defendant, Public Storage will save on destruction fees that would otherwise be required.

19   Thus, the subpoena ensures the critical evidence, documents, and other contents are

20   preserved, with minimal inconvenience to Public Storage (and possibly even some future

21   benefit).

22

23

                                                   6
     Case 3:20-cv-00040-MMD-CLB Document 46 Filed 05/06/21 Page 7 of 8




 1                                       CONCLUSION

 2          For the foregoing reasons, good cause exists for the Court to authorize Defendant

 3   to issue a document preservation subpoena to Public Storage, requiring Public Storage to

 4   preserve the contents of Unit #A161, located at Public Storage #24535, 200 Telegraph

 5   Street, Reno, NV 89502.

 6

 7   Dated this 6th day of May, 2021.

 8                                                      /s/ Carl M. Hebert
                                                        CARL M. HEBERT, ESQ.
 9                                                      Nevada Bar #250
                                                        2215 Stone View Drive
10                                                      Sparks, NV 89436
                                                        (775) 323-5556
11                                                      carl@cmhebertlaw.com

12                                                      /s/ Daniel S. Bretzius
                                                        Daniel S. Bretzius, pro hac vice
13                                                      Dan B Law PLLC
                                                        75 South Main Street, #272
14                                                      Concord, NH 03301
                                                        (603) 731-2507
15                                                      dan@danblaw.com

16                                                      Attorneys for Defendant
                                                        Patrick Grimes
17

18
     IT IS SO ORDERED:
19

20                6th
     Dated this _______ day of May 2021.                __________________________
                                                        United States Magistrate Judge
21

22

23

                                                7
     Case 3:20-cv-00040-MMD-CLB Document 46 Filed 05/06/21 Page 8 of 8




 1                                CERTIFICATE OF SERVICE

 2           Pursuant to LR 5-1, the undersigned certifies that, on May 6, 2021, I served the

 3    attached Emergency Motion for Authorization to Issue Evidence Preservation Subpoena

 4    via ECF to counsel of record for Plaintiffs:

 5                         Jason M. Wiley, Esq. & Ryan S. Petersen, Esq.
                           Wiley Petersen
 6                         1050 Indigo Drive, Suite 130
                           Las Vegas, Nevada 89145
 7                         jwiley@wileypetersenlaw.com
                           rpetersen@wileypetersenlaw.com
 8
                           Jovan N. Jovanovic, Esq.
 9                         The Watson IP Group, PLC
                           3133 Highland Drive, Suite 200
10                         Hudsonville, MI 49426
                           jjovanovic@watson-ip.com
11

12   Dated this 6th day of May, 2021
                                                         /s/ Daniel S. Bretzius
13                                                       Daniel S. Bretzius
                                                         Dan B Law PLLC
14                                                       75 South Main Street, #272
                                                         Concord, NH 03301
15                                                       (603) 731-2507
                                                         dan@danblaw.com
16
                                                         Attorney for Defendant
17                                                       Patrick Grimes

18

19

20

21

22

23

                                                     8
     Case 3:20-cv-00040-MMD-CLB Document 46-1 Filed 05/06/21 Page 1 of 2




 1    CARL M. HEBERT, ESQ.
      Nevada Bar #250
 2    2215 Stone View Drive
      Sparks, NV 89436
 3    (775) 323-5556
      carl@cmhebertlaw.com
 4
      DANIEL S. BRETZIUS, ESQ. – PRO HAC VICE
 5    Dan B Law PLLC
      75 South Main Street, #272
 6    Concord, NH 03301
      (603) 731-2507
 7    dan@danblaw.com

 8    Attorneys for Defendant Patrick Grimes

 9                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10

11    ALTERNATIVE PETROLEUM
      TECHNOLOGIES HOLDINGS,
12    CORP. and ALTERNATIVE
      PETROLEUM TECHNOLOGIES,
13    INC.,
                                               Case Number
14                  Plaintiffs,                              3:20-cv-00040-MMD-CLB

15           vs.                               Exhibits to Defendant’s Emergency
                                               Motion for Authorization to Issue Evidence
16                                             Preservation Subpoena
      PATRICK GRIMES,
17
                  Defendant.
18    _______________________________
      ________________________________________________________________________
19
                                     EXHIBIT 1
20                                        -
                                INDEX OF EXHIBITS
21    ________________________________________________________________________

22

23

                                               1
     Case 3:20-cv-00040-MMD-CLB Document 46-1 Filed 05/06/21 Page 2 of 2




 1          Exhibit 1 – Index of Exhibits

 2          Exhibit 2 – Declaration of Carl M. Hebert

 3          Exhibit 3 – Notices of Public Sale, February and March 2021

 4          Exhibit 4 – Preservation Letter to Public Storage

 5          Exhibit 5 – Proposed Subpoena to Public Storage

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                                 2
     Case 3:20-cv-00040-MMD-CLB Document 46-2 Filed 05/06/21 Page 1 of 3




 1    CARL M. HEBERT, ESQ.
      Nevada Bar #250
 2    2215 Stone View Drive
      Sparks, NV 89436
 3    (775) 323-5556
      carl@cmhebertlaw.com
 4
      DANIEL S. BRETZIUS, ESQ. – PRO HAC VICE
 5    Dan B Law PLLC
      75 South Main Street, #272
 6    Concord, NH 03301
      (603) 731-2507
 7    dan@danblaw.com

 8    Attorneys for Defendant Patrick Grimes

 9                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10

11    ALTERNATIVE PETROLEUM
      TECHNOLOGIES HOLDINGS,
12    CORP. and ALTERNATIVE
      PETROLEUM TECHNOLOGIES,
13    INC.,
                                               Case Number
14                  Plaintiffs,                              3:20-cv-00040-MMD-CLB

15           vs.                               Exhibits to Defendant’s Emergency
                                               Motion for Authorization to Issue Evidence
16                                             Preservation Subpoena
      PATRICK GRIMES,
17
                  Defendant.
18    _______________________________
      ________________________________________________________________________
19
                                     EXHIBIT 2
20                                        -
                        DECLARATION OF CARL M. HEBERT
21    ________________________________________________________________________

22

23

                                               1
Case 3:20-cv-00040-MMD-CLB Document 46-2 Filed 05/06/21 Page 2 of 3
Case 3:20-cv-00040-MMD-CLB Document 46-2 Filed 05/06/21 Page 3 of 3
     Case 3:20-cv-00040-MMD-CLB Document 46-3 Filed 05/06/21 Page 1 of 3




 1    CARL M. HEBERT, ESQ.
      Nevada Bar #250
 2    2215 Stone View Drive
      Sparks, NV 89436
 3    (775) 323-5556
      carl@cmhebertlaw.com
 4
      DANIEL S. BRETZIUS, ESQ. – PRO HAC VICE
 5    Dan B Law PLLC
      75 South Main Street, #272
 6    Concord, NH 03301
      (603) 731-2507
 7    dan@danblaw.com

 8    Attorneys for Defendant Patrick Grimes

 9                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10

11    ALTERNATIVE PETROLEUM
      TECHNOLOGIES HOLDINGS,
12    CORP. and ALTERNATIVE
      PETROLEUM TECHNOLOGIES,
13    INC.,
                                               Case Number
14                  Plaintiffs,                              3:20-cv-00040-MMD-CLB

15           vs.                               Exhibits to Defendant’s Emergency
                                               Motion for Authorization to Issue Evidence
16                                             Preservation Subpoena
      PATRICK GRIMES,
17
                  Defendant.
18    _______________________________
      ________________________________________________________________________
19
                                     EXHIBIT 3
20                                        -
              NOTICES OF PUBLIC SALE – FEBRUARY AND MARCH 2021
21    ________________________________________________________________________

22

23

                                               1
Case 3:20-cv-00040-MMD-CLB Document 46-3 Filed 05/06/21 Page 2 of 3




                                 2
Case 3:20-cv-00040-MMD-CLB Document 46-3 Filed 05/06/21 Page 3 of 3




                                 3
     Case 3:20-cv-00040-MMD-CLB Document 46-4 Filed 05/06/21 Page 1 of 3




 1    CARL M. HEBERT, ESQ.
      Nevada Bar #250
 2    2215 Stone View Drive
      Sparks, NV 89436
 3    (775) 323-5556
      carl@cmhebertlaw.com
 4
      DANIEL S. BRETZIUS, ESQ. – PRO HAC VICE
 5    Dan B Law PLLC
      75 South Main Street, #272
 6    Concord, NH 03301
      (603) 731-2507
 7    dan@danblaw.com

 8    Attorneys for Defendant Patrick Grimes

 9                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10

11    ALTERNATIVE PETROLEUM
      TECHNOLOGIES HOLDINGS,
12    CORP. and ALTERNATIVE
      PETROLEUM TECHNOLOGIES,
13    INC.,
                                               Case Number
14                  Plaintiffs,                              3:20-cv-00040-MMD-CLB

15           vs.                               Exhibits to Defendant’s Emergency
                                               Motion for Authorization to Issue Evidence
16                                             Preservation Subpoena
      PATRICK GRIMES,
17
                  Defendant.
18    _______________________________
      ________________________________________________________________________
19
                                     EXHIBIT 4
20                                        -
                   PRESERVATION LETTER TO PUBLIC STORAGE
21    ________________________________________________________________________

22

23

                                               1
Case 3:20-cv-00040-MMD-CLB Document 46-4 Filed 05/06/21 Page 2 of 3
Case 3:20-cv-00040-MMD-CLB Document 46-4 Filed 05/06/21 Page 3 of 3
     Case 3:20-cv-00040-MMD-CLB Document 46-5 Filed 05/06/21 Page 1 of 4




 1    CARL M. HEBERT, ESQ.
      Nevada Bar #250
 2    2215 Stone View Drive
      Sparks, NV 89436
 3    (775) 323-5556
      carl@cmhebertlaw.com
 4
      DANIEL S. BRETZIUS, ESQ. – PRO HAC VICE
 5    Dan B Law PLLC
      75 South Main Street, #272
 6    Concord, NH 03301
      (603) 731-2507
 7    dan@danblaw.com

 8    Attorneys for Defendant Patrick Grimes

 9                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10

11    ALTERNATIVE PETROLEUM
      TECHNOLOGIES HOLDINGS,
12    CORP. and ALTERNATIVE
      PETROLEUM TECHNOLOGIES,
13    INC.,
                                               Case Number
14                  Plaintiffs,                              3:20-cv-00040-MMD-CLB

15           vs.                               Exhibits to Defendant’s Emergency
                                               Motion for Authorization to Issue Evidence
16                                             Preservation Subpoena
      PATRICK GRIMES,
17
                  Defendant.
18    _______________________________
      ________________________________________________________________________
19
                                     EXHIBIT 5
20                                        -
                    PROPOSED SUBPOENA TO PUBLIC STORAGE
21    ________________________________________________________________________

22

23

                                               1
                 Case 3:20-cv-00040-MMD-CLB Document 46-5 Filed 05/06/21 Page 2 of 4
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                             District
                                                       __________     of Nevada
                                                                  District of __________
 Alternative Petroleum Technologies Holdings Corp.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                         Patrick Grimes                                       )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                    PS Orange Co. Inc. d/b/a Public Storage

                                                       (Name of person to whom this subpoena is directed)

    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
 Place:                                                                                 Date and Time:


      9
      u PrHVHUYDWLRQ: YOU ARE COMMANDED to SUHVHUYHDOOGRFXPHQWVHYLGHQFHDQGRUFRQWHQWVORFDWHGDW

      8QLW$ORFDWHGDW3XEOLF6WRUDJH7HOHJUDSK6WUHHW5HQR19
     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
  'HIHQGDQW3DWULFN*ULPHV                                              , who issues or requests this subpoena, are:
    &DUO+HEHUW6WRQH9LHZ'ULYH6SDUNV19FDUO#FPKHEHUWODZFRP  
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                 Case 3:20-cv-00040-MMD-CLB Document 46-5 Filed 05/06/21 Page 3 of 4
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:20-cv-00040-MMD-CLB

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                 Case 3:20-cv-00040-MMD-CLB Document 46-5 Filed 05/06/21 Page 4 of 4
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
